Citation Nr: 0628739	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  93-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to VA compensation for a disability of the 
right hand and arm pursuant to 38 U.S.C.A. § 1151 as a result 
of VA treatment rendered on December 19, 1991.

2.  Entitlement to service connection for a lung disability, 
to include restrictive and obstructive lung disease and sleep 
apnea, claimed as a residual of exposure to hazardous 
materials, including vinyl chloride, during service.

3.  Entitlement to service connection for syncope, claimed as 
a residual of exposure to hazardous materials, including 
vinyl chloride, during service.

4.  Entitlement to service connection for a skin disability, 
to include rash growths, tumors, and chloracne, claimed as a 
residual of exposure to hazardous materials, including vinyl 
chloride, during service.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant had a period active service in the Navy from 
February 16, 1972, to March 10, 1972, a period of 25 days.  
The appellant subsequently enlisted in the Alabama National 
Guard and he had a period of active service which extended 
from July 23, 1980, to August 29, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The case was previously before the Board on several 
occasions.  Most recently, in September 2003, the case was 
remanded for additional development to include examination of 
the appellant and medical opinions.  The requested 
development has been completed with respect to some of the 
issues on appeal and the Board now proceeds with its review 
of these issues.  

The Board understands that this case has been pending in some 
form or other since 1993.  Nevertheless, the issues of 
service connection for a skin disorder, hearing loss, and 
PTSD require additional development.  They are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant has no current disability of the right hand 
or arm that is related to VA medical treatment.

2.  The veteran has a current diagnosis of restrictive lung 
defect and sleep apnea which are unrelated to military 
service or any incident or injury incurred during service.  

3.  There is no current diagnosis of any syncope disability.  


CONCLUSIONS OF LAW

1.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a disability of the right arm and hand have not 
been met.  38 U.S.C.A. § 1151 (as in effect prior to October 
1, 1997).

2.  A lung disability, to include restrictive and obstructive 
lung disease and sleep apnea, was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  A syncope disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated May 
2004, satisfied the duty to notify provisions.  The veteran's 
service medical records and private medical treatment records 
have been obtained and he has been accorded one VA 
Compensation and Pension examination and he has failed to 
report to other scheduled examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  The initial denial of the claims on appeal was well 
before the effective date of the current notice and 
assistance provisions.  However, after VA provided the 
required notice, the claims were readjudicated.  To the 
extent that VA has failed to fulfill any duty to notify or 
assist the veteran, the Board finds that error to be 
harmless.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.

Initially the Board must address a few items.  The evidence 
of record reveals that the appellant had a period active 
service in the Navy from February 16, 1972, to March 10, 
1972.  The service department records contemporaneous with 
this service reveal that the he reported a history of family 
instability and emotional liability and that psychiatric 
evaluation revealed that appellant was temperamentally 
unsuitable for Naval service due to emotional inconstancy and 
intolerance of stress.  Accordingly, he was discharged after 
only 25 days of active service.

In 1980, the appellant enlisted in the Alabama National 
Guard.  He had a period of active service which extended from 
July 23, 1980, to August 29, 1980.  Although, his discharge 
papers indicate that this was active service, they also 
reveal that he was a basic trainee during this time.  The 
written orders for this period of service indicate that it 
was to be a period of active duty for training (ADT) for 23 
weeks.  However, again he was separated very quickly because 
he was emotionally unsuitable for military service as noted 
in a service psychiatric report dated August 7, 1980.  

The appellant's appeal has a docket number dating from 1993.  
However, the issues stemming from 1993 were denied by a Board 
decision dated October 1999.  That decision also remanded the 
veteran's claim for benefits under 38 U.S.C.A. § 1151.  The 
appeal involving this issue has been pending since 
approximately 1996.  All other issues on appeal, were claimed 
and developed more recently than the 1993 docket number 
reflects.  Nevertheless, the case has still taken an 
extraordinarily long period of time to reach the current 
stage of the appeal.  The claims file is now six volumes in 
size and the appellant has complained that the handling by 
the RO has caused the file to expand to such a size.  While 
the handling of this case by VA and the appellant's 
representative over the years has not been ideal, the 
appellant himself bears some of the responsibility for the 
delay by continuing to submit multiple duplicated statements 
and medical records. 

The Board has reviewed all of the evidence in the veteran's 
claims file, all six volumes of it, which includes, but is 
not limited to:  service personnel and service medical 
records for both periods of service; his contentions; private 
medical treatment records; VA medical treatment records; and 
VA Compensation and Pension examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claims 
decided below.  

II.  Compensation Benefits under 38 U.S.C.A. § 1151

The appellant's claim is that on December 19, 1991, he was to 
have a blood sample drawn at the VA Medical Center (VAMC).  
He further claims that the medical technician drawing blood 
tried to do so on multiple occasions unsuccessfully, and 
ultimately damaged a nerve causing pain and disability to the 
appellant's right arm and hand.  

A letter dated January 7, 1992, from the Director of the VAMC 
acknowledges that the appellant had a "recent bad 
experience" at the medical center and that the Chief of 
Staff had arranged for the appellant to have an appointment 
with a private neurologist in January 1992.  

In January 1992, a private neurology examination of the 
appellant was conducted.  Nerve conduction studies and EMG 
studies of the right upper extremity were essentially normal.  
The examining neurologist stated that he did believe that the 
appellant had a needle stick to the ulnar branch of the 
antebrachial cutaneous nerve which was a rare occurrence and 
should normally resolve within the next one to twelve months.  

A May 1994 private surgery report reveals that the appellant 
had right carpal tunnel release surgery.  The Board notes 
that he failed to report this to the examiner who conducted a 
VA examination of the right hand and arm in July 1995.  At 
this examination the appellant only reported his history of 
the needle injury in 1991 and a left carpal tunnel release.  
Physical examination revealed decreased right hand grip 
strength and an inability to oppose digits of that hand.  
Electro diagnostic studies were essentially normal except for 
mild slowing of motor conduction velocity of the right ulnar 
nerve at the elbow to wrist segment.  The diagnosis was 
"questionable injury to right ulnar nerve by history."  

In January 2005, the most recent VA examination of the 
appellant was conducted.  He had complaints of right hand 
weakness and numbness.  Nerve conduction studies were 
completed in anticipation of the examination in January 2004 
and revealed bilateral carpal tunnel syndrome, being worse on 
the right, and generalized peripheral neuropathy.  After a 
full examination and review of the medical history of the 
appellant, the examining physician's diagnosis was peripheral 
neuropathy which was secondary to the veteran's nonservice-
connected diabetes mellitus.  The examiner specifically 
stated that there were no current findings "that support 
peripheral nerve trauma."

In 1991, the United State Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Id.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

The current provisions of 38 U.S.C.A. § 1151, as amended by 
Pub. L. No. 104-204, apply only with respect to claims filed 
on or after October 1, 1997.  Pub. L. No. 104-204, § 422(a) 
and (c), 110 Stat. 2874, 2926-27; VAOPCGPREC 40-97.  Because 
the veteran's claim was filed before 1997, it is governed by 
the provisions of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997.  All references to 38 U.S.C.A. § 1151 in 
this opinion are to the version of that statute in effect 
prior to October 1, 1997, unless otherwise indicated.  
Section 1151 provides, in pertinent part:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical 
treatment . . . , and such injury or 
aggravation results in additional disability to 
or the death of such veteran, disability 
compensation . . . shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service-connected.

The veteran contends that benefits are warranted for the 
disability at issue, under the provisions of 38 U.S.C.A. § 
1151, due to the actions of VA medical personnel drawing his 
blood on December 19, 1991.  The evidence does reveal that an 
attempt to draw the appellant's blood was conducted on 
December 19, 1991, at a VAMC and that he incurred a needle 
stick injury to the ulnar branch of the antebrachial 
cutaneous nerve. 

Even though the veteran did sustain an injury from VA 
treatment in December 1991, the medical opinion of a private 
neurologist in January 1992 was that the injury should 
normally resolve within the time frame of a year a most.  
This is supported by the medical evidence of record which 
shows that the veteran does not have any residual neurologic 
disability from the needle injury in 1991.  The most recent 
neurology examination of record reveals that the veteran has 
peripheral neuropathy which is the result of his nonservice-
connected diabetes mellitus and not the 1991 needle injury.  
Since the veteran does not have a current disability 
resulting from the 1991 needle injury, entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 must be denied.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ADT] during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty training [IADT] during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).  Put another way, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing ADT, or for injury incurred 
during IADT.  

As noted in the introduction section above, the appellant had 
a period active service in the Navy from February 16, 1972, 
to March 10, 1972, a period of only 25 days.  He then 
subsequently enlisted in the Alabama National Guard and he 
had a period of active service which extended only from July 
23, 1980, to August 29, 1980.  The orders for this period of 
time are of record and clearly reveal that he was ordered to 
ADT for his initial training in the National Guard.

The appellant claims entitlement to service connection for a 
lung disability and a syncope disability.  He claims that he 
was exposed to the fumes of a chemical fire during his period 
of National Guard service from July to August 1980.  
Specifically, he claims that he was assigned guard duty by 
the railroad tracks when an accident occurred which resulted 
in a derailment of chemical tank cars and the resulting fire 
and exposure to chemicals.  

Orders dated June 1980 reveal that the Appellant was ordered 
to duty at Fort Knox, Kentucky.  His discharge papers reveal 
that he began this duty on July 23, 1980, and that this was 
his basic training as a new enlistee in the National Guard.  
The appellant has submitted a copy of a report from the 
National Transportation Safety Board (NTSD) which confirms 
that on July 26, 1980, there was a rail car derailment and 
release of hazardous material in the vicinity of Fort Knox, 
Kentucky.  The report confirms that two tank cars loaded with 
vinyl chloride were punctured and burned and a third tank car 
vented vinyl chloride fumes.  Finally, the report also states 
that about 6,500 people had to be evacuated from the nearby 
town and the U.S. Army installation at Fort Knox.  

The NTSB report confirms the train wreck and the resulting 
release of vinyl chloride.  However, the appellant's 
assertions of being on guard duty in the vicinity of the 
railroad tracks and actually seeing the accident lack 
credibility.  The accident happened only three days after the 
appellant reported to Fort Knox for his basic training.  The 
assertion that a basic trainee in his first three days of 
basic training was placed on guard duty of this nature is 
inherently incredible.  Nevertheless, the report does reveal 
that a large number of personnel required evacuation from 
Fort Knox because of the chemical fire resulting from the 
railroad accident.  As such, the Board acknowledges that the 
appellant might have been exposed to vinyl chloride fumes as 
he claims.  

A.  Lung Disorder

Review of the appellant's service medical records for his 
period of National Guard service in July and August 1980 
reveal a treatment record dated July 30, 1980, which states 
that the veteran became dizzy and lost consciousness while 
running in formation.  He admitted to a history of 
hypertension.  The assessment was heat injury.  A follow up 
consultation was conducted the next day.  A diagnosis of 
syncope was questioned but never confirmed as a diagnosis. By 
August 7, 1980 a psychiatric evaluation of the appellant had 
been conducted and determined that he had behavioral and 
attitude problems which rendered him incapable of coping with 
the emotional stress of military training. In August 1980, 
separation examination of the veteran revealed that his lungs 
and neurologic system were normal.  There is no evidence in 
the service medical records for this short period of service 
that the veteran incurred any respiratory or neurologic 
injury as a result of exposure to chemical fumes.  

VA treatment records dated in 1993 and 1994 reveal diagnoses 
of chronic obstructive pulmonary disease (COPD).  Private 
medical records dated in September 1996 reveal that the 
veteran had COPD, restrictive lung disease, and obstructive 
sleep apnea.  These records specifically state that the 
appellant "has severe chemical burns to his throat from a 
previous injury."  However, most of the records only note a 
history of chemical burns to the throat.  There is simply no 
contemporaneous evidence of record showing when the appellant 
incurred such chemical burns.  Moreover, it is not credible 
that he incurred these burns during service in 1980.  There 
is no evidence in the service medical records of any 
treatment for any such burns.  If the burns were as severe as 
alleged, and a result from exposure to fumes during service, 
it is not credible that he would have had no complaints of or 
treatment for those burns noted in the service medical 
records.  

The medical evidence of record reveals continuing diagnoses 
of abnormal pulmonary function test results and sleep apnea 
over the years.  In October 2005, the most recent VA 
examination of the appellant was conducted.  The veteran 
again reported inhalation of fumes and to have suffered 
"mucosal burns requiring surgery for scar tissue after that 
time."  A history of a tonsillectomy to treat sleep apnea 
was also noted.  Pulmonary function test results revealed a 
significant restrictive defect.    Chest x-ray examination 
revealed mild emphysema without acute lung disease.  The 
examining physician's opinion was that the veteran's current 
lung disorders and sleep apnea were consistent with morbid 
obesity not exposure to vinyl chloride.  The examining 
physician specifically stated that vinyl chloride does not 
cause any significant long lasting effects.  

The preponderance of the evidence is against service 
connection for a lung disability, to include restrictive and 
obstructive lung disease and sleep apnea.  There is no 
evidence that the veteran was treated for any symptoms of any 
such disability during either period of military service.  
While there may have been exposure to vinyl chloride fumes 
during service in 1980, the medical evidence of record 
reveals that the current disabilities are in no way related 
to that exposure.  Rather, the veteran's pulmonary 
disabilities appear to be primarily related to his morbid 
obesity.  Accordingly, service connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


B.  Syncope

The service medical records reveal a single entry in 1980 
where syncope was questioned as a possible diagnosis and 
never confirmed.  Subsequent to this there are six volumes of 
evidence of record.  The Board has reviewed all this evidence 
and there is absolutely no competent evidence of any 
diagnosis of a syncope disability after service and no 
evidence of any current syncope disability.  With no 
competent medical evidence of a current syncope disability, 
service connection must be denied.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ()

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a disability of the right hand and arm is 
denied.

Service connection for a lung disability  is denied.

Service connection for syncope is denied.  


REMAND

With respect to the veteran's claims for service connection 
for hearing loss and a skin disorder, recent VA examinations 
of the veteran were conducted in 2005.  However, the medical 
opinions rendered were not clear, and in one instance appear 
not to be based on a review of all pertinent medical evidence 
of record.  Accordingly, they must be returned for 
clarification.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The appellant's claim for service connection for PTSD is 
based on an allegation of a personal assault during his very 
short period of service in 1972.  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f); see Bradford v. Nicholson, 
20 Vet. App. 200 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant a development 
letter in accordance with 38 C.F.R. § 
3.304(f)(3).  An appropriate period of 
time should be allowed for him to 
respond and/or submit additional 
evidence.

2.  If the appellant submits evidence 
which tends to corroborate his account of 
the claimed in-service stressor incident, 
any such evidence should be presented to 
an appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  If the medical or mental health 
professional is of the opinion that a 
personal assault occurred, the appellant 
should be accorded a psychiatric 
examination to determine whether he meets 
the criteria for a diagnosis of PTSD and 
the likelihood that any PTSD diagnosed is 
related to the in-service personal 
assault.  The examiner is requested to 
review the appellant's service medical 
records for his short period of service in 
1972, as well as for the period of service 
in 1980.  The examiner should be informed 
of the following:

The evidence of record reveals that 
the appellant was discharged after 
only 25 days of service in 1972 
because psychiatric evaluation found 
him to be emotionally unsuitable for 
military service.  After the 
appellant was allegedly raped in 
service in 1972, he enlisted in the 
National Guard in 1980 and was again 
discharged after only a little more 
than a month of active service 
because he was emotionally 
unsuitable for military service.  In 
each instance the appellant failed 
to complete basic training because 
he was unable to conform to the 
military standards imposed.  

The examiner should offer opinions as to 
whether the appellant meets the criteria 
for a diagnosis of PTSD and, if so, the 
likelihood that such disorder is related 
to an in-service personal assault.  The 
claims folder and a copy of this remand 
must be made available to the examiner in 
connection with the examination.

3.  The claims file should be returned to 
Dr. Parrish, the physician who conducted 
the October 2005 VA examination.  The 
physician should be requested to offer an 
opinion as to whether it is at least as 
likely as not that any current skin 
disorder, including chloracne, is related 
to, or caused by exposure to vinyl 
chloride fumes during service in 1980?  If 
the physician is unavailable, the 
appellant should be scheduled for the 
appropriate examination for skin 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of skin disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to answer the same etiology 
question.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

4.  The claims file should be returned 
to the audiologist who conducted the 
January 2005 VA audiology examination.  
The examiner is requested to review the 
veteran's August 1980 separation 
examination report which shows test 
results in excess of 30 db in the right 
ear and 80 db in the left ear.  After 
review of this evidence the audiologist 
is requested to offer another opinion 
as to the etiology of any current 
hearing loss disability in light of 
this medical evidence.  If that 
audiologist is unavailable, the 
appellant should be scheduled for the 
appropriate examination.  The report of 
examination should include a detailed 
account of all hearing loss found to be 
present.  All necessary tests should be 
conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is requested to answer the 
same etiology question.  The claims 
folder and a copy of this remand must 
be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

5.  Following the above, the RO should 
readjudicate the appellant's claims.  If 
the benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


